FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 10, 2021

                                    No. 04-21-00477-CV

                     IN RE CINCINNATI INSURANCE COMPANY

               From the 293rd Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-10-36490-MCA-A
                         Honorable Maribel Flores, Judge Presiding


                                      ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        The real party in interest has filed a motion for extension of time to respond to the
petition for a writ of mandamus. We grant the motion and order a response is due December 6,
2021.


       It is so ORDERED November 10, 2021.

                                                                PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT